Case 3:20-cr-00021-GMG-RWT Document 3 Filed 08/29/19 Page 1 of 2 PageID #: 8


                                                                                        FILED
                           IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF WEST VIRGiNIA                        AUG 29 Z019
                                                                                 U S. DISTRICT COURT-WVND
  UNITED STATES OF AMERICA                                                        MARTINSBURG WV 25401


  v.                                                CaseNo.    3” 1t1 kSZM
  ELIZABETH JO SHIRLEY,

                      Defendant.

                                             ORDER TO SEAL

          On the 29th day of August 2019, came the United States of America and William J. Powell,

 United States Attorney for the Northern District of West Virginia, by Jarod J. Douglas, Assistant

 United States Attorney for said District, and moved the Court to seal the case for the reason that

 these documents make reference to an ongoing investigation. It appearing that the interests of

 justice will be served, it is accordingly

          ORDERED that the Clerk of Court shall hereby SEAL the case until further order of the

 Court.

          IT IS FURTHER ORDERED, that the Clerk of the Court shall provide the United States

 Attorney’s Office with two (2) certified copies of the Application, Warrant, and this Order. The

 United States may provide the investigating law enforcement officers with one (1) certified copy

 of the Application, Warrant, and this Order.

          IT IS FURTHER ORDERED that the Clerk of Court to provide electronic, docketed

 versions of the Criminal Complaint (including the affidavit), the Arrest Warrant, and the Order to

 Seal to Assistant U.S. Attorney Jarod J. Douglas via e-mail to Jarod.J.Dougias(usdoi.gov.
Case 3:20-cr-00021-GMG-RWT Document 3 Filed 08/29/19 Page 2 of 2 PageID #: 9




         —




                    o




                                                     C)
                                                          -




                                                                  -
                                                                  4
                                                                  C



                                                                           C)




                                                                                         -d
                                      4-



                                           4-

                                                a)




                                                              0

                                                                      a)

                                                                            0



                                                                                Ca



                                                                                     C


                                                                                          a)



                                                                                               a)



                                                                                                    a)
                                                          -da)
                                 4-
   0



        rd




                           a)
                                a)




                                                C)
